Citation Nr: 0413584	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a back condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1964; he also had a prior period of verified service 
beginning in April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied service connection for a 
back condition.  The veteran perfected a timely appeal of 
this determination to the Board.

At an August 2003 hearing, the veteran offered testimony 
before the undersigned Veterans Law Judge at the regional 
office.  In testimony before the Board, the veteran stated 
that he also suffers from a cervical spine condition that is 
related to the same accident that he alleges caused his back 
condition.  To date VA has not considered this claim.  It is 
therefore referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The veteran reports that he suffers from a back condition 
resulting from an automobile accident that occurred in 
December 1963.  The veteran maintains that he first noticed 
back pain five days after the accident, and that he has had 
back pain and other symptoms of a back condition continuously 
since that time.  In this regard, the Board notes that in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  

Except for the veteran's statements, the record contains no 
evidence of an injury or accident affecting the veteran's 
back.  The veteran's service medical records, are negative 
for any complaints of or treatment for back problems, 
although there is a reference to a compliant of aching over 
the left posterior hip in April 1962.  There is also a 
treatment record dated in May 1957 for bruising on the 
forehead, the result of an automobile accident.  No specific 
findings were recorded and the veteran was advised to return 
to the hospital should he feel it necessary.  The first 
indications of back problems in the veteran's claims file 
date from 1994, some thirty years after his discharge from 
service.  Since that time, the veteran has been diagnosed 
with severe degenerative disc disease, noted throughout the 
lumbar spine.  

The veteran references several medical and treatment records, 
and other potential evidence, including statements from his 
physicians and relatives that may be relevant to his claim.  
The Board acknowledges, in this regard, that both the veteran 
himself and the RO have undertaken extensive efforts to 
develop the record, with limited success.  The veteran 
concedes that many, if not most, of the medical professionals 
who treated or evaluated him after service are either 
deceased or no longer have any records.  There has been no 
response from some of the physicians identified by the 
veteran, i.e. Drs. Rice and Thayne, although the veteran 
claims that some have indicated that they "remember" him, 
or he is unable to provide updated addresses.  Nonetheless, 
at the time of his hearing before the Board, he identified 
some additional sources of information.  For example, he has 
reported that he received treatment for his injuries at the 
Naval Air Station, Key West, Florida, immediately after the 
December 1963 accident.  To date, no records from this 
facility have been associated with the file.  

In addition, a review of the claims folder shows that the 
veteran has received treatment at the Salt Lake City, Utah, 
VA Medical Center beginning in 2000.  The claims file 
contains records from this facility dated from January to 
April 2002, but no records from periods prior to or 
subsequent to these dates.  In his statement dated April 
2002, the veteran also indicated that he has been treated at 
the veterans care center in Orem, Utah.  No records from this 
facility are associated with the file.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such records, therefore, if available, must be 
associated with the claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and duty to assist 
requirements pursuant to the Veterans 
Claims Assistance Act and 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fulfilled.  The notification letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.

2.  The RO should verify the veteran's 
first period of service, which reportedly 
began in April 1956.

3.  The RO should contact the veteran and 
request that he provide any information 
available, to include affidavits or 
statements, if obtainable, from any of 
his relatives or acquaintances, including 
his sisters, who are personally familiar 
with his history of back disability, 
concerning the circumstances surrounding 
its onset.  

4.  The RO should attempt to obtain 
medical records compiled at the Naval Air 
Station, Key West, Florida, dated in 
December 1963 and January 1964; the Salt 
Lake City, Utah, VA Medical Center, dated 
from 2000 to the present; and the 
veterans care center in Orem, Utah, for 
all periods since service.  Records 
should also be secured from those sources 
newly identified by the veteran at the 
time of his hearing before the Board 
(located on page 6 of the hearing 
transcript).  The aid of the veteran in 
securing these records, to include 
providing up-to-date addresses and 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should then consider 
whether the veteran should be afforded a 
VA examination to determine the current 
nature and extent of any back disability 
found to be present.  In the event such 
is deemed necessary, all necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a back disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
disability was caused by or had its onset 
during service, or if arthritis is 
diagnosed, within one year of service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5.  The RO should then take action to 
readjudicate the issue on appeal.  In the 
event the decision remains adverse to 
him, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


